Title: To George Washington from Thomson Mason, 17 March 1798
From: Mason, Thomson
To: Washington, George



Sir
Hollin Hall March 17th 1798

On my Return Home yesterday Evening I found your Letter of the 15th Inst. and am sorry I happened to be from Home at that time, but we shall be very happy to see Mrs Washington & yourself at any other time which may be convenient to you.
You are extremely welcome to take up as many of the Holly plants, you mention, as you chuse. I am with Respect, Sir your obdt Servt

Thomson Mason

